DECISION
The application of the above-named defendant for a review of the sentence of five years for Second Degree Burglary, with 20 days jail- time credit imposed on March 10, 1969, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
The presumption being that the sentencing judge was correct in his determination, we are unable to say that this sentence was not proper, reasonable, and sufficiently lenient, the crime, the individual, and the sentencing goals kept in mind, particularly when it is considered that at the time the crime was committed, defendant Was- on appeal under a 4-year sentence for a felony committed in Yellowstone County in 1967, that the 5-year sentence could have been made consecutive to the 4-year sentence and, if used, the prior conviction might have resulted in a sentence of 10 years.
We thank Professor David J. Patterson, Acting Director of the Montana Defender project, for his assistance to the defendant and to the Court.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman.-, Paul G. Hatfield, Emmet Glore.